           Case 2:21-cv-01297-JHS Document 5 Filed 03/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN YOUNG,                      :
     Plaintiff,                   :
                                  :
     v.                           :               CIVIL ACTION NO. 21-CV-1297
                                  :
PHILLIP MUCKSAVAGE, M.D., et al., :
     Defendants.                  :

                                          ORDER

       AND NOW, this 19th day of March, 2021, upon consideration of Plaintiff Kevin

Young’s Motion to Proceed In Forma Pauperis (ECF No. 1) and his pro se Complaint (ECF No.

2), it is ORDERED that:

               1. Leave to proceed in forma pauperis is GRANTED.

               2. The Complaint is DEEMED filed.

               3. For the reasons discussed in the Court’s Memorandum, the Complaint is

DISMISSED WITHOUT PREJUDICE to afford Young the opportunity to refile his state law

claims in an appropriate state court.

               4. The Clerk of Court is DIRECTED to CLOSE this case.

                                           BY THE COURT:


                                            /s/ Joel H. Slomsky, J.
                                           ___________________________________
                                           JOEL H. SLOMSKY, J.
